                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JOSE MONTANEZ,                                   Case No. 19-cv-07776-KAW
                                   8                     Plaintiff,
                                                                                             ORDER DENYING STIPULATION TO
                                   9               v.                                        CONTINUE BRIEFING SCHEDULE
                                  10        CHECKR, INC.,                                    Re: Dkt. No. 47
                                  11                     Defendant.

                                  12            On May 12, 2020, Defendant Checkr, Inc. filed a motion to compel arbitration. (Dkt. No.
Northern District of California
 United States District Court




                                  13   37.) At the case management conference, the Court modified the briefing schedule so that
                                  14   Plaintiff’s opposition was due by August 14, 2020, and Defendant’s reply was due by September
                                  15   3, 2020. (Dkt. No. 46.) Plaintiff also filed a motion to stay all proceedings and discovery in this
                                  16   matter pending the Court’s ruling on the motion to compel arbitration. (Dkt. No. 42.)
                                  17            On May 26, 2020, the parties filed the instant stipulation to modify the briefing schedule
                                  18   for the motion to stay, such that the deadlines would be the same as the motion to compel
                                  19   arbitration. (Dkt. No. 47.) The Court DENIES the stipulation to continue the briefing schedule.
                                  20   As a practical matter, the proposed briefing schedule would result in the motion to stay being
                                  21   decided at the same time as the motion to compel arbitration. This would appear to render the
                                  22   motion to stay moot, as its stated purpose is to stay the case pending a ruling on the motion to
                                  23   compel arbitration. Thus, it is not clear why the parties are stipulating to a modified briefing
                                  24   schedule, rather than stipulating to a stay of discovery and/or withdrawing the motion to stay.
                                  25   //
                                  26   //
                                  27   //
                                  28   //
                                   1          If the parties are unable to stipulate to a stay pending the outcome of the motion to compel,

                                   2   Plaintiff shall file an opposition to the motion to stay by June 19, 2020. Defendant’s reply shall be

                                   3   filed by June 26, 2020. The court will decide the motion on the papers.

                                   4          IT IS SO ORDERED.

                                   5   Dated: June 11, 2020
                                                                                             __________________________________
                                   6                                                         KANDIS A. WESTMORE
                                   7                                                         United States Magistrate Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
